               Case 4:08-cv-04373-JSW Document 449 Filed 01/28/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     ANTHONY J. COPPOLINO
 3   Deputy Branch Director
 4   JAMES J. GILLIGAN
     Special Litigation Counsel
 5
     RODNEY PATTON
 6   Senior Trial Counsel
 7   JULIA A. HEIMAN
     Senior Counsel
 8
     OLIVIA HUSSEY SCOTT
 9   Trial Attorney
10   U.S. Department of Justice
     Civil Division, Federal Programs Branch
11   1100 L Street, N.W., Room 11022
     Washington, D.C. 20005
12
     Phone: (202) 305 7919
13   Fax: (202) 616 8470
     Email: rodney.patton@usdoj.gov
14
     Attorneys for the Government Defendants
15   Sued in their Official Capacities
16
                           UNITED STATES DISTRICT COURT
17                       NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
18   _______________________________________
                                             )
19     CAROLYN JEWEL, et al.,                ) Case No. 4:08-cv-04373-JSW
                                             )
20                            Plaintiffs,    ) NOTICE TO THE COURT OF THE
                                             ) RESTORATION OF APPROPRIATIONS
21                                           )
                        v.                   )
22                                           )
                                             ) Hon. Jeffrey S. White
23    NATIONAL SECURITY AGENCY,              ) Courtroom 5, 2nd Floor
        et al.,                              ) Oakland Courthouse
24                                           )
                              Defendants.    ) No hearing scheduled
25   _______________________________________)
26
27
28

     Gov’t Defs.’ Notice to the Court of the Restoration of Appropriations, Jewel v. National Security Agency (4:08-cv-
     04373-JSW)
               Case 4:08-cv-04373-JSW Document 449 Filed 01/28/19 Page 2 of 2




 1           On January 22, 2019, in response to the Government Defendants’ administrative motion
 2   to stay all proceedings in the above-captioned case due to the lapse of appropriations for the
 3   Department of Justice, the Court granted a “temporary short stay of the hearing” on the parties’
 4   pending motions then-scheduled for February 1, 2019. See ECF No. 448. In the same order, the
 5   Court continued that hearing date to March 29, 2019. See id.
 6           In their administrative motion, the Government Defendants represented that they would
 7   notify the Court as soon as Congress had appropriated funds for the Department of Justice. As of
 8   January 25, 2019, after a 35-day lapse, funding was restored for the Department of Justice
 9   through February 15, 2019, and the Department has now resumed its usual civil litigation
10   functions.
11   Dated: January 28, 2019
12
13                                                             Respectfully submitted,
14                                                             JOSEPH H. HUNT
                                                               Assistant Attorney General
15
                                                               ANTHONY J. COPPOLINO
16                                                             Deputy Branch Director
17                                                             JAMES J. GILLIGAN
                                                               Special Litigation Counsel
18
                                                                /s/ Rodney Patton
19                                                             RODNEY PATTON
                                                               Senior Trial Counsel
20
                                                               JULIA A. HEIMAN
21                                                             Senior Counsel
22                                                             OLIVIA HUSSEY SCOTT
                                                               Trial Attorney
23
                                                               U.S. Department of Justice
24                                                             Civil Division, Federal Programs Branch
                                                               1100 L Street, N.W., Room 11022
25                                                             Washington, D.C. 20005
                                                               Phone: (202) 305 7919
26                                                             Fax: (202) 616-8470
                                                               Email: rodney.patton@usdoj.gov
27
                                                               Attorneys for the Government Defendants
28                                                             Sued in their Official Capacities
     Gov’t Defs.’ Notice to the Court of the Restoration of Appropriations, Jewel v. National Security Agency (4:08-cv-
     04373-JSW)
